 In the Matter Of CATERPILLAR TRACTOR COMPANYandINTERNATIONALBROTHERHOODOF ELECTRICAL WORKERS, LOCAL 595, A. F. of L.Case No. 20-R-1036.Decided April 09, 1944Mr. Albert E. McIntyre,of San Leandro, Calif., for the Company.Messrs. Samuel E. RockwellandMarshall T. Hotchkiss,of Oakland,Calif., for the ElectricalWorkers.Mr. K. C. Apperson,of Stockton, Calif., for the Machinists.Mr. Ogden W. Fields,'ofcounsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly -filed by International' Brotherhoodof Elec-tricalWorkers, Local 595, A. F. of L., herein, called the ElectricalWorkers, alleging that a question affecting commerce hadarisen con-cerning the representation of employees of Caterpillar Tractor Com-pany, San Leandro, California, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before John Paul Jennings, Trial Examiner. Saidhearing was held at San Francisco, California, on March 22, 1944.The Company, the Electrical Workers, and International Associationof Machinists, Local 284, District 115, A. F. of L., herein called theMachinists, appeared and participated.All parties 'were affordedfull opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The TrialExaminer'srulings madeat the hearing are free from prejudicialerror and arehereby affirmed.All parties were afforded an opportunity to filebriefs with, the Board.Upon the entire record in the case, the Boardmakesthe following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCaterpillar Tractor Company is a California corporation whichoperates plants at Peoria, Illinois, and San Leandro, California.At56 N. L.R. B., No. 24.122 CATERPILLAR TRACTOR COMPANY123the latter plant, the only one herein involved,, the company manu-facfures fuel engine injectors for Diesel engines and, special machineparts almost exclusively for war purposes.During the year.1943,,the Company purchased raw materials, consisting chiefly of iron, steel"copper, and- brass; which exceeded $1,000,000 'in value, more than50 percent of -which was shipped to the Company's San Leandro plantfrom points outside the State of California.During the same periodthe,Company manufactured products at its San Leandro plant valuedat approximately $2,000,000, of which approximately 100 percent wasshipped to points located outside the-State of California.meaning of the National Labor Relations Act.II.THE ORGANIZATIONSINVOLVEDInternational Brotherhood of Electrical Workers, Local 595, affili-ated with the American Federation of Labor is a labor organizationadmitting to membership employees of the Company.International Association of Machinists, Local 284, District 115,affiliated with the American Federation of Labor, is a labor organi-zation admitting to membership employees of the, Company. ,III.THE QUESTION CONCERNING REPRESENTATIONOn or -about December' 13, 1943, the Electrical Workers requestedrecognition from the Company as the bargaining representative of allits employees engaged as electricians. ; The Company refused thisrequest stating that a unit composed, of electricians was inappropri-ate in view of its past history of collective bargaining with the Ma-chinists covering all, its production and maintenance' employees, in-cluding those claimed by the Electrical Workers.A_ statement of a Field Examiner, introduced into evidence at thehearing, indicates that the. Electrical Workers represents a substantialnumber of employees in the unit hereinafter found appropriate.!, , 'We find that a question affecting commerce has arisen concerningthe representation of -employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and'(7) of the Act.'IV. THE APPROPRIATE UNITThe ElectricalWorkers seeksa unit composed of the Company'smaintenance electricians,their helpers,and any employee spending50 percent or more.of his time doing electrical work or helping the'The Field Examiner reported that the''Electrical Workers'submitted'a l designation;dated,January 25,1944, containing 5 signatures there are 5 employees 'in the allegedappropriate unit. 124DECISIONS' OF NATIONAL LABOR RELATIONS BOARDmaintenance electricians.On the other hand, the Company urgesthat the appropriate unit should comprise all'its production and main-tenance employees, inclusive of those 'sought by the Electrical -Workers.The record shows that the Company employs 4 workers classifiedas maintenance electricians, and 1 man, classified, as a specialist; whoworks full time as a helper to one of the' maintenance electricians.These 5 men are part of 'a plant maintenance department consistingof 32 employees of varying crafts; all under the supervision of a fore-man.The maintenance department is responsible for maintainingand 'repairing the equipment and -.facilities of the plant.Three ofthe, maintenance electricians spend all of theirtime maintaining andrepairing electrical equipment in the plant, and the fourth spendsfull time in the maintenance and repair of electrical recording instru-ments in the heat treating department, where he is assisted by a full-time specialist.Included within the maintenance department are a, number of em,ployees classified as specialists who work as helpers, to the variouscraftsmen.These "specialists or,maintenance helpers are not ordi-narily assigned to work regularly with any one craft-but are instructedto help various crafts as the maintenance department work demands.2The record clearly shows that the employees in the unit requestedby the Electrical Workers are not directly concerned with productionand constitute a well defined and homogeneous group.3Although theCompany contends that these employees have-been bargained for bytheMachinists as part of a larger industrial group and thus shouldnot be set apart as, a separate unit, the Machinists has relinquishedthe right to represent them and has ceded jurisdiction to the Electrical,Workers. Insofar as the record is concerned it must be assumed thatthe Machinists i's neither willing nor constitutionally able to bargainfor them in the future, so that a dismissal of the present petitionwould deprive them of,an opportunity to designate a new bargainingrepresentative'In view of the foregoing facts we find that all maintenance elec-tricians, their helpers, and any employee spending 50 percent or moreof his time doing electrical work or helping the maintenance elec-tricians employed by,the Company at its San Leandro plant, but ex-cluding all supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect -changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-2At the time of the hearing,with the single exception of the specialist assisting theelectrician in the heat treating department,-there were no specialists spending 50 percentor more-of their time,doing electrical work or helping the maintenance electricians.SeeMatter of Santa.Cruz Portland,Cement'Comp any, 52 N.L. R. B. 444. ,+Matter of,Cfeneral Tire and Rubber Company,55 N. L. R. B. 250. CATERPILLAR TRACTOR COMPANY125priate forthe purposes of collective bargaining within themeaningof Section 9 (b) ofthe Act.-V.THE DETERMINATION OF REPRESENTATI\ ESWe shall direct that the question concerning representation whichhas arisen be resolved by, an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set fortlri in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section.9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re-lations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain represent-,atives for the purposes of collective bargaining with CaterpillarTractor Company, San Leandro, California, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction 'andsup3rvision of the Regional Director for the Twentieth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during the said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause, and have not been rehired or reinstated priorto the date of the election, to 'etermine whether or not they, desireto be represented by International Brotherhood of Electrical Workers,Local 595, affiliated with the American Federation of Labor, for thepurposes of 'ollective bargaining.